Third District Court of Appeal
                                  State of Florida

                            Opinion filed February 20, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                   No. 3D18-1895
                              Lower Tribunal No. 18-466
                                 ________________


                                 Nedean Williams,
                                       Appellant,

                                           vs.

                           Jessica L. Kerr, P.A., et al.,
                                      Appellees.



         An Appeal from the Circuit Court for Miami-Dade County, Antonio Arzola,
Judge.

         Nedean Williams, in proper person.

      Jessica L. Kerr, P.A. d/b/a The Advocacy Group, and Jessica L. Kerr (Ft.
Lauderdale); The Law Offices of Jeffrey N. Golant, P.A., and Jeffrey Golant (Coral
Springs), for appellees.


Before FERNANDEZ, LOGUE, and MILLER, JJ.

         MILLER, J.
      Appellant, Nedean Williams, appeals a final order authorizing the

disbursement of escrowed settlement funds pursuant to a charging lien and

contingency fee agreement. On appeal, Williams contends that the trial court abused

its discretion in rejecting allegations that her attorneys colluded with one another to

defraud her out of settlement proceeds. For the reasons set forth below, we affirm.

      The trial court was charged with apportioning settlement proceeds following

the resolution of litigation.    The court declined to summarily adjudicate the

competing interests, and, instead, convened a duly scheduled, multi-hour evidentiary

hearing prior to rendering its final ruling. The record on appeal contains no transcript

of the hearing.

      “It is well established that the party seeking appellate review has the burden

of providing the court with an adequate record of the proceedings in the lower

tribunal.” Kass Shuler, P.A. v. Barchard, 120 So. 3d 165, 168 (Fla. 2d DCA 2013)

(quoting Philip J. Padovano, Florida Appellate Practice § 12.3 (West's Fla. Prac.

Series 2011–12 ed.) (footnote omitted)). “An appellate court cannot reverse a

decision in the absence of a sufficient record.” Id. (emphasis omitted).        This is

because “[w]ithout a record of the trial proceedings, the appellate court can [not]

properly resolve the underlying factual issues so as to conclude that the trial court's




                                           2
judgment is not supported by the evidence or by an alternative theory.”1 Applegate

v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979). Thus, “when no

transcript is provided, a judgment that is not fundamentally erroneous will be

affirmed.” Arnold v. Whitley, Jr., 97 So. 3d 339 (Fla. 5th DCA 2012).

      Here, Williams has not brought forward any substitute for a trial transcript.2

The errors articulated on appeal necessarily implicate some factual determinations

and are not apparent on the face of the record. Thus, we find no demonstration of

error and affirm the final order under review. Applegate, 377 So. 2d at 1152.

      Affirmed.




1
  As was aptly penned by now Justice Canady in Esaw v. Esaw, 965 So. 2d 1261,
1264 (Fla. 2d DCA 2007): “The most salient impediment to meaningful review of
[a] trial court’s decision is . . . the absence of a transcript.”
2
  See Fla. R. App. P. 9.200(b)(5).

                                         3